764 N.W.2d 570 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jason Michael GURSKY, Defendant-Appellant.
Docket No. 137251. COA No. 274945.
Supreme Court of Michigan.
May 7, 2009.

Order
On order of the Court, the application for leave to appeal the July 17, 2008 judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issues: (1) whether the statements made by the complainant to Stacy Morgan on or about May 4, 2006 were "shown to have been spontaneous and without indication of manufacture" within the meaning of MRE 803A(2), and (2) whether it was more probable than not that any error in this regard was outcome determinative. See People v. Lukity, 460 Mich. 484, 495-496, 596 N.W.2d 607 (1999).
We further ORDER the Macomb Circuit Court, in accordance with Administrative Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint counsel to represent the defendant in this Court.
The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.